DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern Ionics Inc. (WO 02/43859) in view of Curtin et al. (U.S. Patent App. No. 2007/0213665), both cited in IDS filed on Feb. 3, 2021.
The claims are drawn to a fixed bed sorbent for removing waste from dialysis liquid including a primary layer of uremic toxin-treating enzyme particles immobilized on a biocompatible material intermixed with cation exchange particles and anion exchange particles, wherein a pressure drop of the dialysate across the primary layer is dependent on the size of the cation exchange particles; the uremic toxin-treating enzyme particles and cation exchange particles are in direct contact with dialysis liquid when in use; and the anion and cation exchange particles create pH buffering conditions when in direct contact with the dialysis liquid.
Southern Ionics Inc. teach a fixed bed sorbent cartridge for removing waste from dialysis liquid. (Abstract). The cartridges include layers of activated carbon, urease immobilized on alumina (a biocompatible material), zirconium phosphate (cation exchange particles), hydrous zirconium oxide (anion exchange), and an activated carbon layer, (p. 8, lines 6-15; Figures 1 & 15). Southern lonics lnc. teach that the combination of materials can be present as 
Southern lonics lnc. does not specifically teach that the immobilized urease is intermixed with zirconium phosphate (cation exchange particles).
Curtin et al. teach a sorbent for removing waste from dialysis liquid. The sorbent contains a "urea-removal layer" of immobilized urease intermixed with zirconium phosphate (p. 4, para. [0029]) between layers of activated carbon and zirconium oxide.
It would have been obvious for a skilled artisan to have modified the composition taught by Southern lonics lnc. to incorporate a "urea-removal layer" having urease intermixed with zirconium phosphate because Curtin et al. teach these ingredients as an alternate embodiment in a urea-removal layer and Southern Ionics Inc. teach (repeatedly) that the various layers and compositions can be "combined," "substituted" or otherwise rearranged. The person of ordinary skill would have made this modification because, as Curtin et al. teach, the zirconium phosphate can absorb the urea degradation products; (p. 5, para. [0035]); therefore, having the zirconium phosphate intermixed with the urease would allow the urease to maintain optimal function and not be inhibited by a high concentration of end product accumulation.
With respect to claims 2, 8, and 14, Southern Ionics Inc. teach a granular activated carbon layer that functions as a secondary layer of absorber particles (Figs. 5 & 6; p. 4, ll. 21-23; P. 19, LL. 17-19; p. 21, ll. 11-20); the activated carbon is preferably 0.4 – 1.2 mm (400 µm - 1200 µm).  (p. 19, ll. 3-5).  

With respect to claims 6, 12, and 15-17 Southern Ionics Inc. teach the sorbent has a secondary layer of zirconium phosphate (cation exchange particles, which are ammonia absorbers whose phosphates are poorly soluble in water) (Figs 1, 8; p. 4, ll. 3--18; p. 15, ll. 15-17), with a particle size of 30 to 40 microns.  (p. 14. ll. 19-20).   
With respect to claims 7, 10 and 13, Southern Ionics Inc. teach hydrous zirconium oxide (HZO), which is an anion exchange particles, (p. 4, ll. 16-18; p. 24, ll. 14-20; Figs 1, 8), with a preferably particle size of 10-100 microns (p. 21, ll. 9-24).
With respect to claims 3 and 15, The limitation that the enzyme particles and cation exchange particles are, when in use, in direct contact with the dialysis liquid is intended use; as is the limitation that the direction of dialysis liquid flow is from primary layer to secondary layer. This is a composition claim; as such, so long as the reference does not teach that the composition cannot be used in the recited manner, the rejection extends to the recited intended use of the composition. The present rejection asserts that the urease particles intermixed with cation exchange particles taught by Curtin et al. would be incorporated as a layer in the composition of Southern Ionics Inc. Furthermore, Curtin et al. does not teach that the urease particles intermixed with cation exchange particles cannot be in direct contact with dialysis liquid or allow direction of dialysis flow from primary layer to secondary layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable overclaims 1-11 of U.S. Patent No. 9,242,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 9,242,036 are a species of the genus claims presented in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/Primary Examiner, Art Unit 1632